EXHIBIT 10.532

EXECUTION COPY

INSTITUTIONAL INVESTOR RELATIONSHIPS SERVICES AGREEMENT

This Institutional Investor Relationships Services Agreement (this “Agreement”),
executed on November 15, 2007 and effective as of May 3, 2006 (the “Effective
Date”), is entered into by and between INLAND INSTUTIONAL CAPITAL PARTNERS
CORPORATION, an Illinois corporation (“Service Provider”), and INLAND WESTERN
RETAIL REAL ESTATE ADVISORY SERVICES, INC., an Illinois corporation (the
“Business Manager”).

RECITALS

WHEREAS, Service Provider is in the business of providing certain equity capital
relationship services, including without limitation, the services described and
set forth in Exhibit A hereto (collectively, the “Services”); and

WHEREAS, the Business Manager is desirous of retaining Service Provider to
perform the Services for the Business Manager in connection with the Real Estate
Business (as defined herein) for the benefit of REIT (as defined herein) and/or
its Affiliates (as defined herein), and Service Provider is willing to perform
the Services, subject to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and obligations set
forth below, the parties hereto, intending to be legally bound, agree to the
foregoing and as follows:

ARTICLE I
DEFINITIONS

“Affiliate” shall mean, except as otherwise provided herein, with respect to any
Person, any Person directly or indirectly controlling, controlled by or under
common control with, that Person.  For the purposes of this definition,
“control” (including, with correlative meaning, the terms “controlling,”
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of management and
policies of that Person through the ownership of voting securities, by contract
or otherwise.  With respect to the Business Manager, any entity representing a
joint venture or similar arrangement in which the Business Manager, or an entity
controlled by the Business Manager, is the general partner or managing member
shall be deemed to be an “Affiliate” of the Business Manager.

 “Business Management Agreement” shall mean that certain Advisory Agreement,
dated as of September 18, 2003, as amended from time to time, between the
Business Manager and REIT.

“Person” shall mean an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

“Real Estate Business” shall mean (i) any business activities conducted by REIT
so long as REIT remains qualified as a “real estate investment trust” under
Section 856 the Internal Revenue Code of 1986, as amended, and (ii) any business
that is consistent with and limited to the description of the business of REIT
contained in the prospectus forming a part of the Registration Statement on Form
S-11





1










(No. 333-122743), as amended, filed by REIT with the Securities and Exchange
Commission pursuant to the Securities Act of 1933, as amended.

“REIT” shall mean Inland Western Retail Real Estate Trust, Inc., a Maryland
corporation.

ARTICLE II

PERFORMANCE OF SERVICES




2.1

Service Provider agrees to perform the Services for the Business Manager in
connection with the Real Estate Business of the REIT and/or its or their
Affiliates.  Service Provider shall perform and provide the Services in a
professional manner and in accordance with all laws, statutes, ordinances,
codes, rules and regulations applicable to the Services.  Service Provider, at
Business Manager’s cost, may employ, contract with or use the service of any
third party in connection with the performance of the Services as the Service
Provider deems reasonably necessary or desirable, including independent, outside
counsel.

2.2

The Business Manager and Service Provider acknowledge that the

Services to be provided by Service Provider hereunder are to be provided on a
non-exclusive basis such that Business Manager shall be permitted to employ
other parties to perform any one or more of the Services and that Service
Provider shall be permitted to perform any one or more of the Services to other
parties.

ARTICLE III

TERM AND TERMINATION




3.1

Subject to the termination provisions set forth in this Article III, this
Agreement shall continue for an initial period of four (4) years from the
Effective Date (“Initial Services Term) and shall be automatically renewed for
consecutive three (3) year terms thereafter (each an “Additional Services Term”)
unless earlier terminated as hereafter provided.

3.2

At any time during the Initial Services Term or at any time during an Additional
Services Term, the Business Manager may terminate this Agreement for cause
(i.e., a material default by Service Provider hereunder) upon ten (10) days’
prior written notice to Service Provider; provided, however, that prior to
exercising its rights under this Section 3.2, the Business Manager shall notify
Service Provider of any default, and Service Provider shall have thirty (30)
days after receipt of the notice to cure the default to the Business Manager’s
reasonable satisfaction.  As full compensation to which Service Provider shall
be entitled, the Business Manager shall promptly make payment to Service
Provider as provided in Article V below for the Services performed prior to the
effective date of termination in compliance with the terms and provisions of
this Agreement, including any accrued Advisory Fee, and in addition, Business
Manager shall continue and promptly pay to Service Provider future Client
Relation success fees, as set forth in Section 2 of Exhibit A, as funds are
called for under applicable venture agreements, through and including the final
fund draw by the venture. The terms of the immediately proceeding sentence shall
indefinitely survive any expiration or earlier termination of this Agreement.

3.3

At any time during the Initial Services Term or during an Additional Services
Term, the Business Manager shall have the right to terminate this Agreement,
without cause, by providing not less than one hundred eighty (180) days’ prior
written notice to Service Provider of any election to terminate and specifying
the effective date of such termination. As full compensation to which Service
Provider shall be entitled, the Business Manager shall promptly make payment to
Service Provider as provided in Article V below for the Services performed prior
to the effective date of termination in compliance with the terms and provisions
of this Agreement, including any accrued Advisory Fee, and in addition, Business
Manager shall continue and promptly pay to Service Provider future Client
Relation success fees, as set forth in Section 2 of Exhibit A, as funds are
called for under applicable venture agreements, through and including the final
fund draw by the venture. The





2










terms of the immediately proceeding sentence shall indefinitely survive any
expiration or earlier termination of this Agreement.

3.4

Provided that Service Provider is not providing or is terminating such Services
to all other clients of Service Provider, and no affiliate of Service Provider
is providing or is undertaking to provide such Services, Service Provider, at
any time during the Initial Services Term or during an Additional Services Term,
may elect to limit one or more of the Services it is providing to the Business
Manager upon not less than thirty (30) days’ prior written notice to the
Business Manager, specifying the effective date such Services shall no longer be
performed and describing in reasonable detail the Services to be terminated.  As
full compensation to which Service Provider shall be entitled, the Business
Manager shall promptly make payment to Service Provider as provided in Article V
below for the Services performed prior to the effective date of termination in
compliance with the terms and provisions of this Agreement, including any
accrued Advisory Fee, and in addition, Business Manager shall continue and
promptly pay to Service Provider future Client Relation success fees, as set
forth in Section 2 of Exhibit A, as funds are called for under applicable
venture agreements, through and including the final fund draw by the venture.
The terms of the immediately proceeding sentence shall indefinitely survive any
expiration or earlier termination of this Agreement.

3.5

If at any time during the Initial Services Term or any Additional Services Term
the REIT has had a Change of Control, as hereinafter defined, Service Provider
shall have the right to terminate this Agreement, without cause, upon not less
than thirty (30) days written notice to Business Manager. At any time during the
Initial Services Term or any Additional Services Term, and the REIT has not had
a Change of Control, Service Provider shall have the right to terminate this
Agreement, without cause, by providing not less than one hundred eighty (180)
days’ prior written notice to the Business Manager, specifying the effective
date of such termination. The foregoing notwithstanding, Service Provider, upon
ten (10) days’ prior written notice to the Business Manager, may terminate this
Agreement, or decline to provide a particular Service hereunder upon the
occurrence of any of the following events:

(a)

The Business Manager fails, in the absence of a bona fide dispute with respect
to any payment, to make payment for Services on its due date; provided, however,
the Business Manager may cure the breach up to three (3) times per calendar year
by making payment within ten (10) days of the Business Manager’s receipt of
written notice that it failed to make the payment when due;

(b)

The Business Manager requests that Service Provider provide Services that in the
Service Provider’s opinion would violate any applicable law or the rules of any
regulatory body with jurisdiction and the Business Manager does not promptly
withdraw the request upon Service Provider’s notice to the Business Manager of
Service Provider’s aforesaid opinion;

(c)

The Business Manager requests that Service Provider take any action  that in the
Service Provider’s opinion would result in the commission of a fraud upon any
person or party and the Business Manager does not promptly withdraw the request
upon Service Provider’s notice to the Business Manager of Service Provider’s
aforesaid opinion;

(d)

The Business Manager requests that Service Provider take any action that, upon
the advice of counsel to Service Provider, could subject Service Provider to
liability or material damages in civil litigation and the Business Manager does
not promptly withdraw the request upon Service Provider’s notice to the Business
Manager of Service Provider’s aforesaid advice of counsel; or

(e)

The Business Manager requests that Service Provider provide Services that upon
advice of counsel to Service Provider would cause Service Provider or any of its
employees to be





3










in violation of its professional code of ethics or other ethical standards the
Service Provider or any of its employees is subject to and the Business Manager
does not promptly withdraw the request upon Service Provider’s notice to the
Business Manager of Service Provider’s counsel’s advice.  

As full compensation to which Service Provider shall be entitled, the Business
Manager shall promptly make payment to Service Provider as provided in Article V
below for the Services performed prior to the effective date of termination in
compliance with the terms and provisions of this Agreement, including any
accrued Advisory Fee, and in addition, Business Manager shall continue and
promptly pay to Service Provider future Client Relation success fees, as set
forth in Section 2 of Exhibit A, as funds are called for under applicable
venture agreements, through and including the final fund draw by the venture.
The terms of the immediately proceeding sentence shall indefinitely survive any
expiration or earlier termination of this Agreement.

3.6

Upon any termination of this Agreement or cessation of Services arising under
Sections 3.2 or 3.4 of this Agreement, during the Initial Services Term or any
Additional Services Term, Service Provider shall provide the Business Manager
with a reasonable opportunity to transition any terminated Services to any
replacement provider(s) designated by the Business Manager (“Replacement
Provider”), which period shall not be more than sixty (60) days from the date of
termination of this Agreement or specified terminated Services (the “Transition
Period”).  During the Transition Period, Service Provider shall use reasonable
efforts to avoid causing any unnecessary interruption of the terminated Services
so as to provide a smooth transition of such Services (the “Transition”).  All
services related to Transition shall be deemed Services and subject to the
charges and fees set forth in Exhibit A attached hereto.

3.7

For the purposes hereof, the term “Change of Control” shall mean the occurrence
of any one or more of the following:




(a)

Any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the REIT to
any person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended; provided, however, that any sale,
lease, exchange or transfer to (including, without limitation, any merger or
other business combination with or into) any of the following shall not
constitute a Change of Control:  (i) any affiliate controlled by the REIT, (ii)
Inland Real Estate Corporation, (iii) Inland American Real Estate Trust, Inc.,
(iv) The Inland Group, Inc., or (v) any affiliate controlled by any of the
entities listed in clauses (i) through (iv) above (all of the entities described
in clauses (i) through (v) above are hereinafter sometimes referred to as the
“Inland Companies”;




(b)

The approval by the holders of the outstanding shares of the REIT of any plan or
proposal for the liquidation or dissolution of the REIT; or




(c)

Any person or group of related persons for purposes of Section 13(d) of the
Securities Exchange Act of 1934, as amended (other than any one or more of the
Inland Companies) shall become the owner, directly or indirectly, beneficially
or of record, of shares of the REIT representing more than twenty-five percent
(25%) of the aggregate ordinary voting power represented by the issued and
outstanding common shares of the REIT.




ARTICLE IV

INTERNAL CONTROL PROCEDURES








4










4.1

As a public entity, REIT is required to comply with the requirements of Section
404 of the Sarbanes-Oxley Act of 2002, as may be amended from time to time
(“Section 404”).  Notwithstanding anything to the contrary contained in this
Agreement (including, without limitation, Article III and Section 8.4 hereof),
if the Business Manager shall determine that, to provide services to and for the
benefit of the Business Manager and REIT, Service Provider must comply with the
requirements of Section 404, then the Business Manager and Service Provider
shall develop and implement an internal control plan or other processes and
procedures (or amend and revise any existing internal control plan, processes
and procedures) to comply with the requirements (collectively, the “Internal
Control Plan”).  Once developed and implemented, Service Provider shall use its
reasonable best efforts to have its internal controls comply in all respects
with the requirements of Section 404.  The cost and expense of development and
initial implementation of any Internal Control Plan shall be borne by all
clients of Service Provider that require Service Provider to comply with Section
404.  Upon determination that an Internal Control Plan must be developed and
implemented, Service Provider, the Business Manager and all other clients of
Service Provider requiring Service Provider to comply with Section 404 shall, in
good faith, negotiate an equitable allocation of the costs and expenses of the
development and implementation of the Internal Control Plan between and among
the parties.  The foregoing provisions regarding payment and allocation of the
costs and expenses of development and implementation of any Internal Control
Plan shall not apply to any Internal Control Plan developed and implemented, or
in the process of being developed and implemented, on or prior to the date of
this Agreement.







ARTICLE V

PAYMENT




5.1

Service Provider shall invoice the Business Manager quarterly (or any other
basis as reasonably agreed to by the Business Manager) for any Services
performed during the immediately preceding calendar quarter (or any other period
agreed to by the Business Manager).  Payment shall be due thirty (30) days after
the date of the Business Manager’s receipt of the same and shall be as provided
in Section 2 of Exhibit A attached hereto.  The compensation to be paid by the
Business Manager under this Article V and Section 2 of Exhibit A attached hereto
shall constitute full and complete payment for any and all services rendered and
performed by Service Provider under and pursuant to this Agreement, which
compensation includes any and all labor, costs and expenses incurred or to be
incurred by Service Provider in connection with its performance of the Services.
 




ARTICLE VI

RIGHT TO AUDIT




6.1

Service Provider shall keep and make available for the examination and audit of
or by the Business Manager, or the Business Manager’s authorized employees,
agents or representatives during normal business hours, and upon reasonable
prior notice, at the Business Manager’s cost, all data, materials and
information, including but not limited to records of all receipts, costs and
disbursements made by Service Provider with respect to the Services and all
Operating Expenses (as defined in Exhibit A attached hereto), all books,
accounts, memoranda, files and all or any other documents indicating,
documenting, verifying or substantiating the cost and appropriateness of any and
all costs, expenditures and receipts relating to the Services and/or Operating
Expenses.  Service Provider shall allow the Business Manager (and any of the
Business Manager’s employees, representatives, accountants and auditors)
reasonable access to personnel, representatives and employees of Service
Provider and all books and records and other business records and files of
Service Provider that are reasonably required by the Business Manager for audit
and tax matters.





5













ARTICLE VII
CONFIDENTIALITY

7.1

During the term of this Agreement, the parties may communicate to each other
certain confidential information to enable Service Provider to perform the
services hereunder, and/or Service Provider may develop confidential information
for the Business Manager.  Each party agrees:

(a)

to treat, and to cause its employees, agents, subcontractors and
representatives, if any, to treat as secret and confidential, all confidential
information; and

(b)

except as necessary in the performance of the Services, not to disclose any
confidential information or make available any reports, recommendations and/or
conclusions which Service Provider may make for the Business Manager to any
person, firm or corporation without first obtaining the Business Manager’s
written approval.

7.2

If any party learns that disclosure of confidential information is sought in or
by a court or governmental body of competent jurisdiction or through other
means, the party shall:

(a)

give prompt notice to the other party prior to making the disclosure and allow
the other party, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, confidential information;

(b)

reasonably cooperate with the other party in its efforts to prevent, or obtain a
protective order for disclosure; and

(c)

disclose the minimum amount of information required to be disclosed.

ARTICLE VIII
MISCELLANEOUS

8.1

Binding Effect.  This Agreement shall be binding upon, and inure to the benefit
of, the successors and assigns, if any, of each party hereto.

8.2

Governing Law; Jurisdiction.  This Agreement shall be subject to and governed by
the internal laws of the State of Illinois without regard to principles of
choice of law.  The parties hereto each agree that all disputes arising
hereunder shall be tried in the federal and state courts located in Cook County
or DuPage County, State of Illinois, and each party hereby agrees to submit to
the exclusive jurisdiction of those courts.

8.3

Waiver.  Either party’s failure to exercise any right under this Agreement shall
neither constitute a waiver of any other terms or conditions of this Agreement
with respect to any other or subsequent breach, nor a waiver by that party of
its right at any time thereafter to require exact and strict compliance with the
terms of this Agreement.

8.4

Independent Contractors.  The parties acknowledge and agree that they are
dealing with each other hereunder as independent contractors.  Nothing contained
in the Agreement shall be interpreted as constituting either party to be the
joint venturer or partner of the other party or as conferring upon either party
the power or authority to bind the other party in any transaction with third
parties.

8.5

Equitable Relief and Monetary Damages.  Each party hereto recognizes and
acknowledges that a breach by the other party to this Agreement will cause
irreparable damage to the non-breaching party that cannot





6










be readily remedied in monetary damages in an action at law.  In the event of
any default or breach by either party, the non-breaching party shall be entitled
to seek immediate injunctive relief to prevent irreparable harm, loss or
dilution in addition to any other remedies available.  Nothing herein shall
limit a non-breaching party’s right to seek monetary damages with respect to a
breach.

8.6

Entire Agreement.  This Agreement, including the exhibits hereto, constitutes
the entire agreement between the parties and contains all of the terms and
conditions of the agreement between the parties with respect to the subject
matter hereof.  This Agreement supersedes any and all other agreements, whether
oral or written, between the parties hereto, including any Affiliates of Service
Provider, with respect to the subject matter hereof.  No change or modification
of this Agreement shall be valid unless the same shall be in writing and signed
by the parties hereto.

8.7

Severability.  If any provisions of this Agreement, or the application of any
such provisions to parties hereto, shall be held by a court of competent
jurisdiction to be unlawful or unenforceable, the remaining provisions of this
Agreement shall nevertheless be valid, enforceable and shall remain in full
force and effect, and shall not be affected, impaired or invalidated in any
manner.

8.8

Headings.  The headings in this Agreement are inserted for convenience only and
are not to be considered in the interpretation or construction of the provisions
hereof.

8.9

Notices.  All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered:

(a)

when delivered personally or by commercial messenger;

(b)

one (1) business day following deposit with a recognized overnight courier
service, provided the deposit occurs prior to the deadline imposed by the
overnight courier service for overnight delivery; or

(c)

when transmitted, if sent by facsimile copy, provided confirmation of receipt is
received by sender and such notice is sent by an additional method provided
hereunder;

in each case above provided the notice or other communication is addressed to
the intended recipient thereof as set forth below:

If to Service Provider, to:

Inland Institutional Capital Partners Corporation

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

George Pandaleon

Facsimile:       (630) 218-2247

 

 

If to the Business Manager, to:

Inland Western Retail Real Estate Advisory Services, Inc.

2901 Butterfield Road

Oak Brook, IL  60523

Attention:

Roberta S. Matlin

Facsimile:       (630) 218-4955




A party’s address for notice may be changed from time to time by notice given to
the other party in the manner herein provided for giving notice.





7










8.10

Further Assurance.  Each party to this Agreement agrees to execute and deliver
any and all documents, and to perform any and all further acts that may be
reasonably necessary to carry out the provisions of this Agreement and the
transactions contemplated hereby.

8.11

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

8.12

Assignment.  The Business Manager shall not assign this Agreement without the
prior express written consent of the Service Provider; provided, however, if the
REIT shall acquire or consolidate its business with the Business Manager, this
Agreement shall be and be deemed assigned by the Business Manager to the REIT
with the REIT assuming all of the obligations of Business Manager under the
terms of this Agreement effective the date of such acquisition or consolidation.
 Service Provider shall not assign this Agreement without the prior express
written consent of the Business Manager.





8










IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

THE BUSINESS MANAGER:

 

SERVICE PROVIDER:

 

 

 

INLAND WESTERN RETAIL REAL ESTATE  

 

INLAND INSTITUTIONAL CAPITAL PARTNERS CORPORATION  

ADVISORY SERVICES, INC.,  an Illinois corporation

 

an Illinois corporation

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Its:

 

 

Its:

 
























































































[Signature Page to Institutional Investor Relationships Services Agreement]








9



















EXHIBIT A




1.

     SERVICES




The goal of Inland Institutional Capital Partners Corporation (“I-CAP” or
Service Provider”) will be to assist Inland Western Retail Real Estate Advisory
Services, Inc.’s (the “Business Manager”) with the formation of institutional
investor relationships to supply equity capital to expand Assets Under
Management. Our role will be to provide strategic counsel on the firm’s market
position with institutional investors, assist your management team with the
refinement of Inland Western Retail Real Estate Trust, Inc.’s (“Inland Western”
or “REIT”) investment product design, qualify investor candidates and arrange
equity commitments.




Program Objectives




The primary goal of our program will be to (i) advise the Inland Western
management team regarding its current market position and the design of its
institutional investor concept for retail properties, and (ii) secure
institutional investor commitments by:




1.

Assisting the Inland Western management team with the refinement of its overall
strategy for expanding its institutional investor relationships.




2.

Evaluating Inland Western’s current market position in the institutional
investment community and the firm’s affiliation with investors such as NYSTRS,
Utah Retirement System, Minto Builders, and AIG Global Real Estate to provide
recommendations on the general approach to future institutional investors.




3.

Assisting Inland Western with the refinement and presentation of its investment
strategy for institutional investors.




4.

Targeting institutional investors capable of serving as strategic equity
partners to Inland Western.




5.

Educating a select group of sophisticated institutional investors regarding
Inland Western’s real estate philosophy, investment strategy and growth plans.




6.

Introducing the Inland Western team directly to the senior institutional real
estate investment decision-makers.




7.

Counseling the Inland Western team on specific investor presentations.




8.

Arranging and attending meetings with institutional real estate investors.




9.

De-briefing investors following the Inland Western presentations.




10.

Assisting with the structure of the relationship between Inland Western and the
institutional investors.




11.

Negotiating and closing specific institutional investor commitments.























Program Approach




Fundamentally, our approach is to serve as an extension of your organization,
providing guidance and counsel as required by the Inland Western team. Our
activities will initially concentrate on Inland Western’s overall investment and
operating strategy for presentation to the institutional investor community.
Then we will test market the Inland Western strategy with a select group of
sophisticated institutional investors. As the most appropriate investor
candidates are identified, we will precisely tailor the one-on-one presentations
for each qualified investor to facilitate future equity commitments to Inland
Western.




We recommend the following approach to institutional investors:




1. Program Design: As a first step, we will work jointly with the Inland Western
management team to refine the product design for institutional investors, which
may take the form of a strategic partnership or investor 'club'. During a series
of meetings we will work together to evaluate formats for the institutional
investor program, which will form the basis of the Inland Western presentation
to future investors.




2. Analysis of Competitive Position and Organizational Structure – I-CAP will
review the current organizational structure of Inland Western and provide a
comparison to retail real estate industry peers that are active with
institutional partners. I-CAP will make specific recommendations relating to
processes and organization to ensure Inland Western is well positioned for
future institutional investors.




3. Target Investors: We will jointly review certain institutional investors we
believe are well qualified to form a relationship with Inland Western. These
investors will be targeted from the community of institutional investors that
are well suited to enabling Inland Western to expand its investment programs.




4. Investor Marketing Presentation: We will work jointly with the Inland Western
team to prepare presentations for institutional investors that communicate the
fundamental opportunity with retail property and other Inland Western
strategies. I-CAP will work closely with the Inland Western team members to
ensure that marketing materials and other investor documents are prepared to
meet the highest industry standards and reflect the firm’s competitive
advantages, corporate strategy and overall brand of The Inland Real Estate Group
of Companies.




5. Investor Interviews: We will interview a select group of institutional
investors to evaluate their ability to commit equity to Inland Western.
Following each investor interview, Inland Western will receive a debrief
summarizing the results of our contact with the investor and the next steps to
prepare for the investor presentation.




6. One-on-One Meetings: For the most appropriate institutional investors, we
will assist in the preparation of specific investor presentations and join the
Inland Western team for meetings with each interested investor.

7.

Negotiations: We will advise the Inland Western team on negotiations with
specific investors, and work toward the closing of specific investor
commitments.




















8.

Consultant Advocacy: Our program will be oriented to those large investors that
typically commit to real estate strategies without relying on the services of
pension real estate consultants. In the event the target investor clients
utilize the services of a consultant during the commitment process, we will
provide guidance to the Inland Western team as may be required to ensure the
formation of the investor relationship.




9.

Continuing Representation: As a result of our on-going communication with the
institutional real estate community, I-CAP meets frequently with institutional
investors who may be interested in a future relationship with Inland Western. We
will keep you apprised in the event we become aware of investor interest outside
the initial target group.




Project Initiation




This Agreement shall serve as a “Master” document.  As I-Cap is assigned
projects by Inland Western,

Schedule A, attached hereto, will be amended to include each initiative.  All
billings will be identified with a particular project listed on Schedule A.
Inland Western shall only be responsible for any fees to I-Cap with respect to
the particular projects listed on Schedule A, each of which can be terminated
after six months of engagement with thirty (30) days prior notice.  If Inland
Western shall terminate I-Cap with respect to a project, no further fees under
Section 2 below shall be due.




Program Timing




We anticipate an initial phase of 120 days of advisory activity. During the
first 30 days of the program, we will focus on refining the Inland Western
investment strategy and initial qualification of the target investor candidates.
We will also commence preliminary due diligence on Inland Western properties
which are representative of future investments to be undertaken within the scope
of the program. The second 30 days will be concentrated on interviewing the most
appropriate institutional investors, followed by approximately 60 days of one on
one meetings focused on securing the institutional investor commitments.




The second phase of the program will be ongoing in nature, and will be focused
on closing the venture(s) and ensuring their ongoing success and expansion.
 I-Cap will participate in periodic meetings between Inland Western and the
institutional investor(s), maintain continuous contact with all of the parties
to the venture(s), support Inland Western’s development of financial reporting
and analysis necessary to operate the venture(s), and work with Inland Western’s
management team to pursue opportunities to expand the relationships for the
benefit of the shareholders.  




2.

COMPENSATION




I-CAP is to earn an Advisory Fee, as defined below, and a Client Relation Fee,
as defined below.




Advisory Fee




The fee for advisory services relating to Inland Western’s corporate strategy,
program design, analysis of market position, investor targeting/qualification,
and ongoing support will be $250 per hour for Principals, and $100 per hour for
Associates (“Advisory Fee”), plus expenses. Project expenses will pertain to
travel, overnight document delivery, and out-of-pocket items and are generally
in the range of 10% of the advisory fee. The Advisory Fee will be accrued during
each quarter, and I-Cap will provide invoices quarterly which will be payable
within 30 days of receipt.  Project expenses will be reimbursed




















within 30 days of receipt. Additional advisory activities beyond the initial 120
day program relating to activities such as ongoing investor negotiations and
consultant advocacy will be accrued quarterly as incurred.  The Advisory Fee
will be offset by any Client Relations Fee (see below).   The parties
acknowledge that these hourly billing rates are currently, and will remain,
substantially below hourly billing rates for comparable services available in
the open market.




Client Relations Fee




As an “offset” to any Client Relations Fee due hereunder, Inland Western shall
credit (subtract) or offset any Advisory Fees paid or due with respect to the
applicable venture. Inland Western will compensate I-CAP based upon the schedule
below, for Investor Commitments, as defined below, provided to Inland Western
during the applicable venture Investment Period, as defined below (the “Client
Relations Fee”).  These fees will be paid to I-CAP as investor funds are
invested in the venture, and will be billed quarterly in arrears. Investor
Commitments shall be the amount of equity capital actually invested by outside
investors in the entities listed on Schedule A. Investment Period shall be the
period/time during which investments are actually made in the Inland Western
affiliated entities listed on Schedule A.




Relationships with new Inland Group Investors

        35 Basis Points

Relationships with existing Inland Group Investors

        25 Basis Points




The parties acknowledge that these Client Relations Fees are currently, and will
remain, substantially below the fees for comparable services available in the
open market.




Should this agreement be terminated by either party, I-CAP will submit to Inland
Western, within 60 days after the end of the contract period, a schedule of
investors who have been contacted on behalf of Inland Western, along with a
schedule of committed but un-invested capital, for which future “success fees”
will become due upon funding.




Should the marketing effort fail to produce a partnership acceptable to Inland
Western, any accrued and unpaid Advisory Fees will be due and payable to I-CAP.




There may be other fees payable to third parties, which will be approved in
advance by Inland Western.

The Advisory Fees, costs, expenses and disbursements to be charged by I-CAP
shall reflect the actual time (on an hourly basis, in increments of one-half of
one hour), expenses and disbursements spent by the I-CAP.  From time to time
upon the Business Manager’s request, I-CAP shall provide a list of all employees
of I-CAP providing any of the services under this Agreement.  Additionally, the
aforementioned billing rates shall be subject to change by I-CAP on an annual
basis (as of January 1 of each calendar year), provided, however, that the
billing rates charged by I-CAP hereunder shall be no greater than the billing
rates charged to any other client of I-CAP.  Each employee of I-CAP shall keep
and maintain, and make available to the Business Manager upon request, a record
(“Timesheets”) of all the Business Manager transactions on which each such
employees work, which record shall set forth the following:  (i) the specific
matter worked on; (ii) the actual amount of time spent on the matter for the




















applicable calendar month and for the transaction/matter on a cumulative basis;
(iv) the hourly billing rates applicable to the employee; and (v) a general
description of the nature of the work and services performed.  Upon request by
the Business Manager, each invoice for Service rendered by I-CAP shall include a
copy of each employee’s Timesheets supporting the amount requested for payment
in the invoice.























SCHEDULE A

State of Florida (Morgan Stanley) Joint Venture




Mirvac Net Lease Joint Venture




Six Pines Portfolio Joint Venture




NNN Retail Portfolio Joint Venture




Flatley Portfolio Joint Venture

.












